DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 5/10/2020 has been entered. Claims 1-20 remain pending in the application. Claims 1-20 are rejected. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 2/10/2021. 
Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 “wherein upper portion” should read “wherein the upper portion” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, claim 16 recites “when the user’s breast is received in the cavity and contacting the body” in lines 15-16. This limitation directly contradicts the limitation of lines 6-8 “to be 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 11-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Dao et al. (U.S Patent No. 8,118,772), hereinafter referred to as Dao. 
Regarding claim 1, Dao discloses an apparatus for collecting breast milk, the apparatus comprising: a body (device 10, Fig. 3A) having a front side (front 22, Fig. 3A) and a rear side (rear 20, Fig. 3A) opposed to the front side, the body (device 10, Fig. 3A) defining a cavity (reservoir 18, Fig. 3A) and an opening (the opening of adaptor 16, Fig. 5B) in the rear side shaped to provide for a portion of a user's breast (col. 11, lines 16-24) to be received in the cavity without the user’s breast contacting the body when the breast milk is exiting the user’s breast (see Fig. 2 that the breast is only touching the adaptor 16 and not the front and rear sides of the device), the cavity (reservoir 18, Fig. 3A) having an upper region (see Examiner Annotated Fig. 1 below) for receiving the portion of the user's breast and a lower region (see Examiner Annotated Fig. 1 below) for collecting the breast milk, the opening (the opening of adaptor 16, Fig. 5B) being positioned adjacent to the upper region of the cavity. The Examiner notes that the limitation “to provide for a portion of a user's breast to be received in the cavity without the user’s breast contacting the body when the breast milk is exiting the user’s breast” is being 

    PNG
    media_image1.png
    485
    552
    media_image1.png
    Greyscale

Regarding claim 2, Dao discloses all of claim 1, as previously discussed. Dao further discloses the opening (the opening of adaptor 16, Fig. 5B) is sized and shaped to conform to the user's breast (col. 11, lines 16-24). 
Regarding claim 3, Dao discloses all of claim 1, as previously discussed. Dao further discloses the opening (the opening of adaptor 16, Fig. 5B) is sized and shaped to sealingly engage the user's breast (col. 11, lines 53-58).
Regarding claim 7, Dao discloses all of claim 1, as previously discussed. Dao further discloses a center of the opening (the opening of adaptor 16, Fig. 5B) is horizontally aligned with a center of the body (device 10, Fig. 3A). If aperture 26 is considered to be at the horizontal center of the opening, it is clear from a series of Figures (Figs. 4 and 5A-C) that the apertures 26 is centered within the body. 
Regarding claim 11, Dao discloses all of claim 1, as previously discussed. Dao further discloses the cavity (reservoir 18, Fig. 3A) is sized to retain a volume of breast milk in a range of about 50 mL to 
Regarding claim 12, Dao discloses all of claim 1, as previously discussed. Dao further discloses the body (device 10, Fig. 3B) includes a flattened portion (flattened area 36, Fig. 3B) to provide for the apparatus to rest on a flat surface without falling over (col. 12, lines 3-10).
Regarding claim 13, Dao discloses all of claim 12, as previously discussed. Dao further discloses the flattened portion (flattened area 36, Fig. 3B) is on one of a top, a bottom or the front (front 22, Fig. 3B) sides of the body (device 10, Fig. 3B).
Regarding claim 14, Dao discloses all of claim 12, as previously discussed. Dao further discloses the flattened portion (flattened area 36, Fig. 3B) is opposed to the opening (the opening of adaptor 16, Fig. 5B).
Regarding claim 15, Dao discloses all of claim 1, as previously discussed. Dao further discloses an inner wall (see Examiner Annotated Fig. 2 below) of the cavity (reservoir 18, Fig. 4) is tapered outwardly from a lower region of the body to an upper region of the body (see Examiner Annotated Fig. 2 below and see Fig. 5B).

    PNG
    media_image2.png
    362
    803
    media_image2.png
    Greyscale

Regarding claim 16, Dao discloses an apparatus for collecting breast milk, the apparatus comprising: a body (device 10, Fig. 11A) having a front side and a rear side opposed to the front side (see Examiner Annotated Fig. 3 below), the body defining a cavity (reservoir 18, Fig. 11A) and an opening (the opening of adaptor 16, Fig. 11A) in the rear side shaped to provide for a portion of a user's breast (col. 11, lines 16-24), to be received in the cavity without the user’s breast contacting the body when the breast milk is exiting the user’s breast (see Fig. 2 that the breast is only touching the adaptor 16 and not the front and rear sides of the device), the cavity (reservoir 18, Fig. 11A) having an upper region for receiving the portion of the user's breast and a lower region (reservoir volume 30, Fig. 11A) for collecting the breast milk expressed by the user's breast (col. 13, lines 55-59) when the user's breast is received in the upper region of the cavity, the opening (the opening of adaptor 16, Fig. 11A) positioned adjacent to the upper region of the cavity (see Examiner Annotated Fig. 3 below); and a suction generating device (vacuum hose 50, Fig. 11A) coupled to the body (see Fig. 11A) to modulate a negative pressure in the cavity to encourage the expression of milk from the user's breast (col. 12, lines 36-49) when the user’s breast is received in the cavity and not contacting the body (see Fig. 2 that the breast is only touching the adaptor 16 and not the front and rear sides of the device). Examiner notes that the limitations “to provide for a portion of a user's breast to be received in the cavity without the user’s breast contacting the body when the breast milk is exiting the user’s breast” and “ to modulate a when the user’s breast is received in the cavity and not contacting the body” are being treated as functional language and the Examiner is of the position the device of Dao capable of performing these functions. 

    PNG
    media_image3.png
    641
    561
    media_image3.png
    Greyscale

Regarding claim 17, Dao discloses all of claim 16, as previously discussed. Dao further discloses the suction generating device (vacuum hose 50, Fig. 11A) is coupled to the body (device 10, Fig. 11A) adjacent to the opening (the opening of adaptor 16, Fig. 11A). See Figure 11A.
Regarding claim 20, Dao discloses all of claim 16, as previously discussed. Dao further discloses the suction generating device (vacuum hose 50, Fig. 11A) includes a valve (flap valve 74, Fig. 11A) for sealing the cavity when the apparatus is against the breast of a user and when a tube for modulating the negative pressure in the cavity is not connected (col. 14, lines 29-63). (The Examiner notes that the limitation “for sealing the cavity when the apparatus is against the breast of a user and when a tube for .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dao (U.S Patent No. 8,118,772) as applied to claims 1 and 16 above, and further in view of Richards (U.S Patent No. 2,748,771).
Regarding claim 4, Dao discloses all of claim 1, as previously discussed. However, Dao does not disclose the upper portion of the opening being narrower than the lower portion.
Richards teaches a device for collecting and retaining lacteal flow of nursing mothers, further teaching an opening has an upper portion and a lower portion, the upper portion of the opening being narrower than the lower portion (see Fig. 2 and see Examiner Annotated Fig. 4 below). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace the opening (the opening of adaptor 16, Fig. 5B) of Dao, when the opening of Dao is one solid component with the body, as described in col. 12 lines 29-31, with the opening of Richards. One of ordinary skill in the art would have been motivated to make this 
The combination of Dao and Richards of claim 4 will hereinafter be referred to as the combination of Dao and Richards.

    PNG
    media_image4.png
    534
    667
    media_image4.png
    Greyscale

Regarding claim 6, Dao discloses all of claim 1, as previously discussed. However, Dao does not disclose a center of the opening is vertically offset from a center of the body.
Richards teaches a device for collecting and retaining lacteal flow of nursing mothers, further teaching a center of an opening (see Examiner Annotated Fig. 4) is vertically offset from a center of the body (see Examiner annotated Fig. 4 above). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace the opening (the opening of adaptor 16, Fig. 5B) of Dao, when the opening of Dao is one solid component with the body, as described in col. 12 lines 29-31, with the opening of Richards. One of ordinary skill in the art would have been motivated to make this modification in order to modify Dao to be a shape that can be easily been worn and attached to a 
Regarding claim 18, Dao discloses all of claim 16, as previously discussed. However, Dao does not disclose the suction generating device is positioned in an upper portion of the opening.
Richards teaches a device for collecting and retaining lacteal flow of nursing mothers, further teaching an opening (see Examiner Annotated Fig. 4) that extends to the top of the device. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace the opening (the opening of adaptor 16, Fig. 5B) of Dao, when the opening of Dao is one solid component with the body, as described in col. 12 lines 29-31, with the opening of Richardson. One of ordinary skill in the art would have been motivated to make this modification in order to modify Dao to be a shape that can be easily been worn and attached to a brassiere as taught by Richards (see Fig. 1; col. 1, lines 25-30 and col. 3, lines 6-17). 
In the modified device of claim 18 of Dao and Richard, the suction generating device (Dao; vacuum hose 50, Fig. 11A) would be positioned in an upper portion of the opening, since the opening will extend all the way to the top of device 10 of Dao. 
The modified device of claim 18 of Dao and Richards will hereinafter be referred to as the modified device of Dao and Richards. 
Regarding claim 19, Dao and Richards teach all of claim 18, as previously discussed. Dao and Richards further teach the opening has an apex adjacent to a top side of the body (Richards; see Examiner Annotated Fig. 4 above) and the suction generating device (vacuum hose 50, Fig. 11A) is positioned in the apex of the opening. Since the opening of the device of Dao and Richards extends all .  
Claims 5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dao (U.S Patent No. 8,118,772) as applied to claim 1 above, and further in view of Thompson (U.S Patent No. 7,662,018). 
Regarding claim 5, Dao discloses all of claim 1, as previously discussed. However, Dao does not disclose the opening includes a spout positioned adjacent a top side of the body for pouring milk out of the cavity through the opening. 
Thompson teaches a nursing cup for receiving milk from the breast, further teaching a spout (pouring spout 26, Fig. 1) for pouring milk out of the cavity (base 12, Fig. 1) positioned adjusted a top side of the body (see Figures 1 and 2). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Dao to include the spout of Thompson at a top side of the body. One of ordinary skill in the art would have been motivated to make this modification in order to provide a convenient manner for emptying the breast milked collected, as taught by Thompson (col. 4, lines 35-39). 
The combination of Dao and Thompson of claim 5 will hereinafter be referred to as the combination of Dao, Richards and Thompson. 
Regarding claim 9, the combination of Dao and Thompson teaches all of claim 5, as previously discussed. Dao and Thompson further teach the spout (Thompson; pouring spout 26, Fig. 1) is shaped to conform to an infant's mouth or a storage container. The pouring spout of Thompson is intended for emptying the contents of the device of Thompson and therefore its shape is capable of conforming to an infant’s mouth or a storage container.
. 


    PNG
    media_image5.png
    538
    430
    media_image5.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dao (U.S Patent No. 8,118,772) as applied to claim 1 above, and further in view of Samson et al. (WO 2004/000390), hereinafter referred to as Samson.
Regarding claim 8, Dao discloses all of claim 1, as previously discussed. However, Dao does not disclose the opening has a concave shape to provide for a nipple of the user’s breast to be received in the cavity without the user’s breast contacting the body. 
	Samson teaches a breast pump with can an opening with a concave shape (see Examiner Annotated Fig. 6 below). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the opening of Dao to be of a concave shape as taught by Samson yielding the predictable results of a shape to provide for a nipple of the user’s breast to be received in the cavity without the user’s breast contacting the body. One of ordinary skill in the art would have been motivated to make this modification in order to provide a shape which can receive part of a user’s breast with the nipple located substantially centrally of the horn, as taught by Samson (page 8, lines 3-5). Examiner notes that the limitations “shape to provide for a nipple of the user’s breast to be received in the cavity without the user’s breast contacting the body” is being treated as functional language and the Examiner is of the position the device of Dao and Samson is capable of performing these functions.
	Response to Arguments
Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive. The language of amended claim 1 dated 5/10/2021 “to provide for a portion of a user’s breast to be received in the cavity without the user’s breast contacting the body when the breast milk is exiting he user’s breast” is not positively recited and therefore is treated as functional language. The Examiner is of the position that the device of Dao is fully capable for performing these functions because in Figure 2 of Dao it is clear that the breast is only touching the adaptor 16 and not the front and rear sides of the .  
Applicant’s arguments regarding Richards and Thompson are moot as they do not apply to the current art rejection. 
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ZAGORIN whose telephone number is (571)272-0878.  The examiner can normally be reached on Monday-Thursday 8:00 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH ZAGORIN/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783